                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

KIMBERLY STAUB o/b/o M.G.,              :

                  Plaintiff             :   CIVIL ACTION NO. 3:17-1054

      v.                                :       (JUDGE MANNION)

NANCY A. BERRYHILL,                     :
Acting Commissioner of Social
Security,                               :

                  Defendant             :

                                  ORDER

      Pending before the court is the report of Magistrate Judge Susan E.

Schwab, which recommends that the undersigned affirm the final decision of

the Commissioner denying M.G.’s claim for Supplemental Security Income

(“SSI”). (Doc. 15). The plaintiff has filed objections to the report, (Doc. 16),

and the Commissioner has filed a reply, (Doc. 17).

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge,

and the court may rely on the recommendations of the magistrate judge to the

extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).

      For those sections of the report and recommendation to which no
objection is made, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); Local Rule 72.31.

      In her appeal, the plaintiff raises the following four (4) claims: (1) the

ALJ erred in failing to submit post-April 2014 evidence to the State Agency

psychological consultant or call upon a medical expert to testify at the

hearing; (2) the ALJ erred in failing to assign weight to the opinion of M.G.’s

teacher; (3) the ALJ erred by finding that M.G. had less than marked limitation

in attending and completing tasks; and (4) substantial evidence does not

support the ALJ’s credibility assessment. The plaintiff objects to Judge

Schwab’s report arguing that Judge Schwab did not give proper consideration

to any of the claims raised in support of her appeal. To the contrary, the court

has thoroughly reviewed the report of Judge Schwab and finds that each of

the claims raised by the plaintiff in her appeal was properly considered.


                                        2
Moreover, the court agrees with the sound reasoning which led Judge

Schwab to her conclusion that the decision of the Commissioner denying the

plaintiff’s claim for SSI is supported by substantial evidence. As a result, the

court will adopt Judge Schwab’s report, in full, as the decision of the court.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           (1)        The plaintiff’s objections to the report of Judge Schwab,

                      (Doc. 16), are OVERRULED.

           (2)        The report and recommendation of Judge Schwab, (Doc.

                      15), is ADOPTED IN ITS ENTIRETY as the opinion of the

                      court.

           (3)        The plaintiff’s appeal of the decision of the Commissioner

                      denying her claim for SSI, (Doc. 1), is DENIED, and the

                      decision of the Commissioner is AFFIRMED.

           (4)        The Clerk of Court is directed to CLOSE THIS CASE.




                                                                        s/ Malachy E. Mannion
                                                                        MALACHY E. MANNION
                                                                        United States District Judge

Date: November 7, 2018
O:\Mannion\shared\ORDERS - DJ\CIVIL ORDERS\2017 ORDERS\17-1054-01.wpd




                                                                        3
